DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/GB2018/000065 filed on 04/11/2018 which claims foreign priority to UK Application No. 1705932.0 filed 04/12/2017 and UK Application No. 1711949.6 filed 07/25/2017.


Election/Restrictions
Applicant’s election with traverse of group I (claims 1-12, 13, 44, 53 and 57-58, drawn to a collection of primer pairs and the kit comprising said collection) in the reply filed on 09/23/2022 is acknowledged.
The traversal is on the ground(s) that detection of ILV3 provides a number of advantages that are not obvious over the teachings of the cited prior art of Brodgen et al. (US2011/0081348), Oliver et al. (2012, PLoS ONE. 2012;7(9) e43559., pp 1-11), Andaluz et al. (2007, Fungal Genetics and Biology, 44(8), pp.789-798), An et al. (US2003/0050470) and SantaLucia et al. (2007, HumanaPress: pp 3-33).
Applicant argues that ILV3 has no homology with bacteria at the nucleotide level which allows for the discrimination of fungal/yeast infections from bacterial infections (e.g., as in claims 54 and 55). Additionally, the ILV3 gene is a useful target for fungal/yeast detection followed by speciation analysis of positive samples (e.g., as in claims 7, 8, and 11).
Neither of these advantages are noted in the combination of references, and accordingly, the subject matter of claim 1 is non-obvious.

Applicant’s arguments above, are acknowledged but are not found persuasive because the instant claims lack a shared special technical feature that links the claims over the prior art because of the prior art teachings of Brodgen et al, Oliver et al, Andaluz et al, An et al. and SantaLucia et al. 
These references provided a set of disclosures that when considered together, would have made the invention, prima facie obvious to the ordinary skilled artisan. 
Specifically, Brogden and Oliver teach that ILV3 is not present in humans and that ILV3 encodes DHAD which is an essential protein for full virulence in Aspergillus and Brogden teach use of the ILV3 gene/polypeptide to screen for a fungi/yeast infection and to determine medicament for inhibiting fungi/yeast infection. 
In view of at least these disclosures, the ordinary skilled artisan would have been apprised to select and use ILV3 specific nucleotide sequences to screen for a fungi/yeast infection in humans and would have been able to make and use suitable ILV3 specific primers and/or ILV3 specific probes Lucia for purpose of screening and identifying fungi/yeast infection in human clinical samples in view of the primer/probe design guidelines as taught/suggested by An, Andaluz and Santa.

It is noted that the test for obviousness is what the combination of disclosures taken as a whole, would suggest to one of ordinary skill in the art (see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) (In re McLaughlin, 170 USPQ 209 (CCPA 1971).  
Furthermore, the case for obviousness does not even require that a motivation be expressly articulated by the references, only that the teachings of the references, when evaluated by one versed in the art, would have suggested a motivation for the instant method(s). In re Bozek, 163 USPQ 545 (CCPA) 1969.
Finally, although applicant’s arguments which rely on an assertion of the advantages or benefits that are not disclosed by the cited references, was considered. However, none of the instant claim limitations recite these advantages or benefits in any manner, where the cited prior art teachings can no longer be applied or relied upon to make a case of prima facie obviousness. It is also noted that for a prima facie case of obviousness, a different rationale from Applicant’s is permitted.
Applicant’s own rationales for their invention cannot negate or alter a conclusion of obviousness, from the purpose disclosed in the cited reference(s), nor does the additional benefits or advantages realized by Applicant’s invention. In re Lintner, 173 USPQ 560.
	
In view of the above response, the requirement is still deemed proper and is therefore made FINAL.

The restriction/election requirement mailed 07/25/2022 additionally required election of species for the purpose of search and examination: 
Applicant elects: 
For species group A: at least 3 species comprises: 
C. albicans, C. glabrata and C. parapsilosis (claim 3). 

For species group B: at least the set comprises: 
C. albicans, C. glabrata and C. parapsilosis, A. fumigatus and A. niger (claims 5 and 6). 

For species group C: 
C. albicans, C. glabrata and C. parapsilosis (claim 57).

Claims 54-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/23/2022.

Status of the claims
Claims 1-13, 44, 53 and 57-58 are currently under examination.

Specification
The disclosure is objected to because of the following informalities: 
The specification on pages 4-8 discloses a wide number of sequences in Table B. 
However, Table B instead provides “SEQ ID.”, instead of the proper sequence identifier nomenclature of “SEQ ID NO:” or “SEQ ID NO.”. Appropriate correction is required.

Claim Objections
Claims 3, 5, 6, 10, 13, 44, 53, 57 and 58 are objected to because of the following informalities. These claims omit recitation of punctation marks, specifically, commas or semicolons throughout the claims. These punctuation markings are needed so as to maintain claim clarity e.g. the limitation (i) of claim 3 omits a comma or a semicolon marking at its end and before the start of limitation (ii) of claim 3. Appropriate correction is required.

Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. 
Clam 9 is nearly identical to claim 2 except for the underlined phrase of step (b) of “detecting and distinguishing the amplification products to identify the fungal/yeast infection”. 
Claim 2 recites step (b) “detecting the amplification product and determining whether the sample contains a fungal/yeast infection”.
No specific or limiting definition of “distinguishing” was found in the specification.
Thus, claim 9 is indistinguishable from claim 2, since the amplification products are necessarily distinguished (i.e. where “distinguishing” is construed as the act of characterization of the detected amplicons, as belonging to nucleic acids of Candida, Aspergillus or Cryptococcus neoformanss; or other types of fungi/yeast) so as to identify the fungal/yeast infection.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, 9, 13, 44 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 2 and 9 each recite the limitations “a forward and reverse primer hybridizing specifically to the ILV3 gene of Candida species” and “a forward and reverse primer hybridizing specifically to the ILV3 gene of Aspergillus species”. 
These limitations lack clarity because of the term “species” which render the claims unclear due to multiple different interpretations of these limitations. The number of primer pairs and the types of ILV3 specific primer pairs encompassed by these limitations of claims 2 and 9 are not readily ascertainable.
It is not known whether the limitations simply require a single common forward and a single/common reverse primer that are specific for ILV3 of Candida spp. (i.e. any Candia member) as well as a single forward and a single reverse primer that are each specific for Aspergilus spp. (any Aspergillus member); or alternatively, whether the limitations requires a set of distinct forward and reverse ILV3- specific primers to each one of Candida albicans, Candida dubliniensis, Candida tropicalis, Candida parapsilosis, Candida glabrata, Candida krusei, Candida guilliermondii and Candida auris; and providing a set of distinct forward and reverse ILV3-specific primers to each of Aspergillus fumigatus, Aspergillus niger and Aspergillus flavus.
Claim 4 is rejected as it depends from rejected claim 2.

Claim 5 is missing a concluding period. Accordingly, claim is 5 indefinite as the metes and bounds of limitations that pertains solely to claim 5, and not claim 6, is not clear because a concluding period has been omitted. Appropriate correction is required.

Claim 5 is directed to common ILV3-specific forward and reverse primers for at least 3 Candida species selected from C. albicans, C. glabrata, C. parapsilosis, C. dubliniensis, C. krusei, C. troplicalis, C. auris and C. guilliermondii; or ILV3-specific forward and reverse primers for at least Aspergillus species selected from A. fumigatus, A. niger or A.flavus. 
Claim 5 lacks clarity since a universal ILV3 primer pair that is Candida specific or Aspergillus specific will necessarily specifically hybridize ILV3 of all eight Candida species and all 3 Aspergillus species recited by claim 5. Clarification or claim amendment is needed.

Claim 13 is directed to a collection of primer pairs. 

Claim 13 recites multiple limitations i.e. limitation (A)(a) and limitation (A)(b) and finally, limitation (B). 

Claim 13 lacks clarity of scope; and additionally, the limitation recited as (B) in claim 13 is indefinite as follows. 

Regarding the scope issue in claim 13, claim 13 appears to recite three sub-collection of primer pairs as limitation (A)(a) and limitation (A)(b) and finally, limitation (B), respectively.
 It is unclear whether just been in possession of one of these 3 subcollections is sufficient to infringe on claim 13.

Additionally, clarification and/or amendment is needed for the requirements of sub-collection limitation of claim 13(A)(a) and for the sub-collection limitation of claim 13(A)(b). 
For the purpose of search and examination, the limitation of claim 13(A)(a) has been construed as a being drawn to a collection of primer pairs that necessarily comprises at least eight primer primers that are ILV3 specific primer pair to each one of the eight Candida members recited from (i)-(viii). This interpretation is in view of disclosures from the specification and the rationale is presented below in the section entitled “Claim interpretation”.

For the purpose of search and examination, the limitation of claim 13(A)(b) is construed as a being drawn to a collection of primer pairs that comprising a ILV3 specific primer pair to each one of the three Aspergillus members recited. This interpretation is in view of disclosures from the specification and the rationale is presented below in the section entitled “Claim interpretation”.

Finally, regarding the primer pair collection as recited by limitation (B), this collection of primer pairs is recited in a manner that lacks clarity because it not clear whether the collection necessarily includes the ILV3-specific primer pairs of all the members recited from (B)(a) to B(L); or 
whether a selection of any combination of primer pairs desired by the artisan from options (B)(a)-(B)(L) are encompassed.

Claims 13 and 53 lack clarity as thus, are indefinite because of the following. 
The placement of the recitation at the end of both claim 13 (B) and claim 53(1)(B), i.e., “optionally wherein at least one primer in each primer pair is differentially labelled compared to the other primer pairs”, is confusing.
It is unclear whether this optional limitation should also be applied to the primer pair sub-collections as recited by the limitation in claim 13(A)(a) and claim 13(A)(b), and claim 53(1)(A).

Claim 44 is directed to a collection of probes. Claim 44 recites multiple limitations i.e. limitation (A)(a) and limitation (A)(b) and finally, limitation (B). 

Claim 44 lacks clarity of scope; and additionally, the limitation recited as (B) is indefinite as follows. 
Regarding scope, claim 44 appears to recite three sub-collections of probes in limitations 44(A)(a) and limitation 44(A)(b) and finally, limitation 44(B), respectively.

However, it is unclear whether possession of any one of the probe sub-collections recited in claim 44 provides a case for infringement for the probe collection claimed by claim 44; or whether all of the probe sub-collections (i.e. limitations 44(A)(a) and limitation 44(A)(b) and limitation (B) are needed) are required for claim 44 to be met.

Furthermore, concerning the sub-collection of limitations 44(A)(a) and limitation 44(A)(b), it is unclear the requirements for the probe sub-collections of limitations 44(A)(a) and limitation 44(A)(b) lack clarity. 
It is not known if the presence of ILV3 specific probes for all of the 8 Candida members recited as (i)-(viii) are being required in limitation 44(A)(a). It is not known if the presence of ILV3 specific probes for all of the 3 Aspergillus members recited as (i)-(iii) are being required in limitation 44(A)(b).

It is unclear both all the probes of both the limitation 44(A)(a) and limitation 44(A)(b) are being required to meet to be in possession of the instant probe collection of claim 44; or just one probe sub-collection selected from limitation 44(A)(a) or limitation 44(A)(b) or limitation 44(B).

For the purpose of search and examination, the limitation of claim 44(A)(a) is construed as a being drawn to a probe sub-collection that necessarily comprises eight ILV3-specific probes to each one of the eight Candida members recited as (i)-(viii). This interpretation is in view of disclosures from the specification and the rationale is presented below in the section entitled “Claim interpretation”.
For the purpose of search and examination, the limitation of claim 44(A)(b) is construed as a being drawn to a probe sub-collection that necessarily comprises three ILV3-specific probes to each one of the three Aspergillus members recited as (i)-(iii). This interpretation is in view of disclosures of from specification and the rationale is presented below in the section entitled “Claim interpretation”.

Regarding the probe collection as recited by claim 44, limitation (B), this probe sub-collection is recited in a manner that lacks clarity. It is not clear whether the sub-collection is set to include ILV3-specific probes to all the members from (B)(a) to B(L); or whether selection of any combination of probes from options (B)(a)-(B)(L) are encompassed.

Claims 44 and 53 lack clarity as thus, are indefinite because of the following. 
The placement of the recitation at the end of both claim 44(B) and claim 53(2)(B), i.e., “optionally wherein the collection of probes comprises at least two probes wherein each probe is differentially labelled”, is confusing.
It is unclear whether this optional limitation should also be applied to the probe sub-collections of the limitation recited as claim 44(A)(a) and 44(A)(b); and claim 53(2)(A).

Claim 53 is directed to a kit comprising (1) a collection of primer pairs (A) and/or (B) and comprising (2) a collection of probes. 
Claim 53 lacks clarity and thus, indefinite because the metes and bounds of the claimed kit are unclear. All of the same reasons/issues provided in the paragraphs above for claims 13 and 44 applies to claim 53.

Claim 57 is rejected under 35 U.S.C. 112 (b) for reciting limitations whose metes and bounds are unclear. 
Claim 57 in step (a) recites a first limitation “amplification reactions” (plural) and a second limitation “using at least 3, 4, 5, 6, 7 or all of the following sets of components”. 
The metes and bounds of the limitations are confusing when taken together because multiple different interpretation arises. 
(1) It is not known whether claim 57 step(a) is met if the at least any 3 distinct ILV3 Candida-specific primer pairs targeted to Candida albicans, Candida dubliniensis, Candida tropicalis, Candida parapsilosis, Candida glabrata, Candida krusei, Candida guilliermondii, Candida auris, are within just one of the amplification reactions, of the plurality of reactions that are encompassed in claim 57, where the remaining amplification reactions may get any number of primer pairs and/or primer type (Candida or non-Candida alike);
 (2) It is not known whether claim 57 step (a) is simply requiring performing of a multiplex amplification in every amplification reaction/all containers, where every reaction container gets at least any 3 distinct ILV3 Candida-specific primer pairs targeted to three or more species selected from Candida albicans, Candida dubliniensis, Candida tropicalis, Candida parapsilosis, Candida glabrata, Candida krusei, Candida guilliermondii, Candida auris;
(3) It is not known whether e.g., use of three or more ILV3 Candida-specific primer pairs (i) that are targeted so as to specifically amplify sequences of one Candida member e.g. four ILV3-specific primer pairs to Candida albicans is sufficient to meet the limitation of step (a); Clarification and/or amendment of claim 57 is needed.

Claim 58 has the same issue as claim 57. 
Claim 58 is rejected under 35 U.S.C. 112 (b) for reciting limitations whose metes and bounds are unclear. 
Claim 58 in step (a) recites a first limitation “amplification reactions” (plural) and a second limitation “using at least 2, or all three of the following sets of components”. 
The metes and bounds of the limitations are unclear when the limitations are taken together because multiple different interpretation arises. 
(1) It is not known whether claim 58 step(a) is met if any 2 or 3 distinct ILV3 Aspergillus-specific primer pairs targeted to two or more Aspergillus members selected from Aspergillus fumigatus, Aspergillus niger, Aspergillus flavus, are provided to just one of the amplification reactions, of the plurality of reactions that are encompassed in claim 58, where the remaining amplification reactions may get any number of primer pairs and/or primer pair type (Aspergillus or non-Aspergillus alike);
 (2) It is not known whether claim 58 step (a) is simply requiring a multiplex amplification for every amplification reaction/container, where every reaction container gets at least any 2 or 3 distinct ILV3 targeting Aspergillus fumigatus, Aspergillus niger, Aspergillus flavus;
(3) It is not known whether e.g., use of two sets of ILV3 Aspergillius fumigatus primer pairs (i)  (i.e. four Aspergillius fumigatus primer) meets the limitation of step (a). Clarification and/or amendment of claim 58 is needed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 depends from claim 2, and claim 2 already requires a step (a) of amplifying using ILV3-specific primer pair of Candida species and ILV3-specific primer pair of Aspergillus species;
Claim 2 also directs two alternative amplifying step (a), the first uses ILV3-specific primer pair of Cryptococcus neoformans; the second provides using ILV3-specific primer pair of Candida species and ILV3-specific primer pair of Aspergillus species and ILV3-specific primer pair of Cryptococcus neoformans in the amplification reaction.

Claim 4 does not further limit claim 2, because claim 4 is directed to an amplifying step that uses an ILV3 specific primer pair of Candida species; OR the ILV3 specific primer pair of Aspergillus species; OR the ILV3 specific primer pair of Cryptococcus neoformans. This limitation of claim 4(i) specifically broadens claim 2, rather than further limiting claim 2.

Claim 8 depends from claim 1 and is directed to step (b) comprising: detecting and distinguishing the amplification products to identify the fungal/yeast infection. 
Since claim 1, step (b) recites “detecting the amplification product and determining whether the sample contains a fungal/yeast infection”, claim 8 is not further limiting of claim 1 because the amplification products are necessarily distinguished in claim 1 (i.e. “distinguishing” being construed as the act of characterization of the detected amplicons, as belonging to nucleic acids of Candida, Aspergillus or Cryptococcus neoformans or other types of fungi/yeast) so as to identify the fungal/yeast infection.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".

Claims 2, 4, 9, 13, 53, 57 and 58 each recite the limitation “hybridizing specifically”. This limitation is applied differently across the specification as follows.

The specification states on page 9, lines 33-37 and pg 10, lines 1-10, “the invention therefore provides at least one primer pair for detecting a yeast/fungus infection in a sample comprising a forward and reverse primer hybridizing specifically to the ILV3 gene of the following Candida species:
i. Candida albicans
ii. Candida dubliniensis
iii. Candida tropicalis
iv. Candida parapsilosis
v. Candida glabrata
vi. Candida krusei
vii. Candida guil/iermondii
viii. Candida auris.”.

By "hybridizing specifically", or equivalent language, is meant that the primers hybridize to ILV3 from these 8 species but do not hybridise (or cross-react) with the ILV3 gene from non-Candida species. Thus, an amplification product will only be generated if a Candida species {from those 8 species) is present in the sample.

The specification states on page 11, lines 29-36 and pg 12, lines 1-2, “the invention also provides a forward and reverse primer hybridizing specifically to the ILV3 gene of the following Aspergillus species
i. Aspergillus fumigatus
ii. Aspergillus niger
iii. Aspergillus flavus
By "hybridizing specifically", or equivalent language, is meant that the primers hybridize to ILV3 from these 3 species but do not hybridise (or cross-react) with the ILV3 gene from non- Aspergillus species. Thus, an amplification product will only be generated if an Aspergillus species (from those 3 species) is present in the sample”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon an analysis with respect to the claims as a whole, claims 13, 44 and 55 do not recite something significantly more than a judicial exception. The rationale for this determination is explained below:
According to the Manual of Patent Examination Procedure (MPEP) sections 2103 through 2106.07(c), which now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo, an initial two step analysis is required for determining statutory eligibility.
	
Claim 13 is directed to a “collection of primer pairs comprising: 
(B) a forward and reverse primer for hybridizing specifically to the ILV3 gene of Candida albicans; and/or a forward and reverse primer for hybridizing specifically to the ILV3 gene of Candida dubliniensis and/or a forward and reverse primer for hybridizing specifically to the ILV3 gene of Candida tropicalis; and/or a forward and reverse primer for hybridizing specifically to the ILV3 gene of Candida parapsilosis; and/or a forward and reverse primer for hybridizing specifically to the ILV3 gene of Candida glabrata; and/or a forward and reverse primer for hybridizing specifically to the ILV3 gene of Candida krusei; and/or 
a forward and reverse primer for hybridizing specifically to the ILV3 gene of Candida guilliermondii; and/or 
a forward and reverse primer for hybridizing specifically to the ILV3 gene of Candida auris; 
and/or a forward and reverse primer for hybridizing specifically to the ILV3 gene of Aspergillus fumigatus; and/or a forward and reverse primer for hybridizing specifically to the ILV3 gene of Aspergillus niger and/or a forward and reverse primer for hybridizing specifically to the ILV3 gene of Aspergillus flavus, …
and optionally, a forward and reverse primer for hybridizing specifically to the ILV3 gene of Cryptococcus neoformans;
optionally wherein at least one primer in each primer pair is differentially labelled compared to the other primer pairs”. 

Claim 44 is drawn to a collection of probes comprising: 
(B) a probe that hybridizes specifically to the ILV3 gene of Candida albicans; and/or 
a probe that hybridizes specifically to the ILV3 gene of Candida dubliniensis; and/or
a probe that hybridizes specifically to the ILV3 gene of Candida tropicalis; and/or 
a probe that hybridizes specifically to the ILV3 gene of Candida parapsilosis; and/or 
a probe that hybridizes specifically to the ILV3 gene of Candida glabrata; and/or 
a probe that hybridizes specifically to the ILV3 gene of Candida krusei; and/or 
a probe that hybridizes specifically to the ILV3 gene of Candida guilliermondii; and/or 
a probe that hybridizes specifically to the ILV3 gene of Candida auris; and/or 
a probe that hybridizes specifically to the ILV3 gene of Aspergillus fumigatus, and/or 
a probe that hybridizes specifically to the ILV3 gene of Aspergillus niger; and/or 
a probe that hybridizes specifically to the ILV3 gene of Aspergillus flavus; and 
optionally, a probe that hybridizes specifically to the ILV3 gene of Cryptococcus neoformans;
optionally wherein the collection of probes comprises at least two probes, wherein each probe is differentially labelled.

Claim 53 is drawn to a kit comprising the collection of primers of claim 13 together with the collection of probes of claim 44.

Step 1
Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter. In the instant case, the Step 1 requirement is satisfied as the claims are drawn to a compositions of matter.

Step 2
The Step 2 analysis is a two-part analysis, Step 2A and Step 2B.
Step 2A, prong 1 requires a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea, while 
step 2A, prong 2 requires an analysis of whether the judicial exception integrated into a practical application if the claim recites a judicial exception under Prong 1.	

Step 2A,  prong 1
With regard to step 2A, prong 1, claims 13, 44 and 53 clearly recite a judicial exception because the claims encompass collection of naturally occurring nucleotide sequences or nucleotide sequence(s) that are not markedly distinct from naturally occurring nucleotide sequences/fragments since they possess no structural or functional differences relative naturally occurring sequences e.g. 

For example:
A collection of primers comprising of a forward primer (5’-ATGGCTATGGGAAGACACAACAGA-‘3) and reverse primer (5’-AACGGCATTAGTAGAACCACCAGT-‘3) as taught by Andaluz et al. (2007: previously cited) are patent-ineligible because these primers are judicially excluded subject matter since they resemble, and/or are not markedly distinct from the naturally occurring sequences of GenBank Accession No. XM_716855.1.
The primers of Andaluz et al. are 100% identical to and indistinguishable from the 1,770 bp naturally occurring nucleotide sequence having the GenBank Accession No. XM_716855.1. at nucleotides 460 to 483 and at nucleotides 915 to 892, respectively.

The instant collections of claims 13 and 44 and the kit of claim 53 are patent-ineligible because these claims are drawn to a container comprising one or more nucleotide sequences that resemble, and/or are not markedly distinct from a naturally occurring sequence of a Candida species as derived from GenBank Accession No. NC_032093.1 and/or GenBank Accession No. NC_012864.1 and/or GenBank Accession No. CP047873 and/or GenBank Accession No. HE605203.1 and/or GenBank Accession No. NC_005968.1 and/or GenBank Accession No. CP021088 and/or GenBank Accession No. NW_001809800.1 and/or GenBank Accession No. and/or NW_017263971.1; 
and/or one or more nucleotide sequences that resemble, and/or are not markedly distinct from a naturally occurring sequence of a Aspergillus species as derived from GenBank Accession No. NC_007195.1 and/or GenBank Accession No. XM_750661.2 and/or GenBank Accession No. NT_166533.1 and/or GenBank Accession No. CP051077 and/or optionally, one or more nucleotide sequences that resemble, and/or are not markedly distinct from a naturally occurring sequence of a Cryptococcus neoformans species as derived from GenBank Accession No. AE017348.

As an example, a collection of primer pairs comprising the instant SEQ ID NO: 4 and 5, ILV3-specific primers for amplifying C. albicans ILV3 target sequence(s), and/or the instant SEQ ID NO: 76 and 77, ILV3-specific primers for amplifying Aspergillus fumigatus ILV3 target sequence(s), and/or the instant SEQ ID NO: 86 and 87, ILV3-specific primers for amplifying Aspergillus niger ILV3 target sequence(s), is not patent-eligible as follows.

The instant primer pair consisting SEQ ID NO: 4 and 5 are 100% identical to and indistinguishable from the 1,770 bp naturally occurring nucleotide sequence having the GenBank Accession No. XM_716855.1. at nucleotides 993-1,010 and nucleotides 1,108-1,087 respectively.
The instant primer pair consisting SEQ ID NO: 76 and 77 are 100% identical to and indistinguishable from the 1,821 bp naturally occurring nucleotide sequence having the GenBank Accession No. XM_750661.2 at nucleotides 95 -116 and nucleotides 239-217 respectively.
the instant primer pair consisting SEQ ID NO: 86 and 87 are 100% identical to and indistinguishable from the 1987 bp naturally occurring nucleotide sequence having the GenBank Accession No. XM_025599039.1 at nucleotides 1,090-1110 and nucleotides 1,225-1206 respectively.

As discussed in MPEP 2016.04(b)(II), “[P]roduct of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.” See Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244.

Step 2A, prong 2
The judicial exception is not integrated into a practical application because claims 13, 44 and 53 do not recite any additional elements such that are claims 13, 44 and 53 amount to significantly more than the judicial exception. The additional limitational limitations of claims 13, 44 and 53 are optional.

Conclusion
In view of the above, claims 13, 44 and 53 are rejected under 35 U.S.C. 101 for being directed to ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Brodgen et al. (US2011/0081348: previously cited) in view of Oliver et al. (2012, PLoS ONE. 2012;7(9) e43559., pp 1-11: previously cited), Andaluz et al. (2007, Fungal Genetics and Biology, 44(8), pp.789-798: previously cited), Candida sequence having the GenBank Accession No. XM_716855.1 (first submitted Sept 30, 2016: newly cited), Candida sequence having the GenBank Accession No. NC_032093.1 (first submitted Sept 30, 2016: newly cited), Aspergillus sequence having the GenBank Accession No. NC_007195.1 (May 2005: newly cited), Aspergillus sequence having the GenBank Accession No. XM_750661.2 (May 2005: newly cited), An et al. (US2003/0050470: previously cited), SantaLucia et al. (2007, HumanaPress: pp 3-33: previously cited), Klingspor et al., (2006, Clin microbiology and infection, 12(8), pp.745-753: newly cited) and Harmal et al., (2012, African Journal of Biotechnology, 11(65), pp.12895-12902: newly cited).

Claim 1 is directed to a method comprising: 
(a) performing a nucleic acid amplification reaction and amplifying the ILV3 gene of fungi/yeast in a clinical sample obtained from a human subject, and
(b) detecting the amplification product and determining whether the sample contains a fungal/yeast infection.

Claims 2 and 9 are construed as being drawn to:
(a) performing a nucleic acid amplification reaction using a forward and reverse primer hybridizing specifically to the ILV3 gene of Candida species; and a forward and reverse primer hybridizing specifically to the ILV3 gene of Aspergillus species; and 
(b) detecting and distinguishing the amplification products and determining/identifying whether the sample contains a fungal/yeast infection.

Claim 4 is construed as being drawn to the amplification reaction of step (a) comprising a forward and reverse primer hybridizing specifically to the ILV3 gene of Candida species or Aspergillus species or Cryptococcus neoformans.

Claim 8 is construed as being drawn to step (b) comprising detecting and distinguishing the amplification products and determining/identifying whether the sample contains a fungal/yeast infection.

Brodgen et al. (US2011/0081348) and Oliver et al. (2012) (claims 1, 2, 4, 8-9)
	Regarding claims 1-2, 4 and 8-9, Brogden et al. (2011) teach “a set of twelve genes which are present in fungi but not humans. This finding allows the identification of anti-fungal agents based on their ability to target these genes” (para [0012]-[0015]). 
Brogden et al. (2011) further teach guidelines for primer design across other organisms or homologs, where ILV3 sequence in A. fumigatus is known (para [0187], [0139]-[0142] and probe design guidelines (para [0192], para [0139-[0142]). Brogden et al. (2011) also teach ILV3 gene/protein sequence of a plurality of organisms in Table II, para [0043], including Candida albicans.
Oliver et al. (2012) teach that Dihydroxyacid dehydratase (DHAD) is a key enzyme in the branched-chain amino acid biosynthetic pathway that exists in a variety of organisms, including fungi, plants and bacteria, but not humans and that ILV3A/3B are DHAD proteins encoded by ILV3 (see abstract).

Candida albicans
Brogden et al. (2011) teach in Table 1 and 2, ILV3 protein sequence for Candida albicans as GenBank Accession No. XP_721948 (para [0043], Table II, [0047], [0140], [0184]) while GenBank add that this protein sequence is encoded by the gene sequence having the GenBank Accession No. XM_716855.1.

Aspergillus fumigatus
Regarding claims 1-2, 4 and 9, Brogden et al. (2011) teach a specific forward and reverse primers for Aspergillus fumigatus (i.e. SEQ ID NOS: 74-75) for amplifying the nucleotide region consisting nucleotides 1 through 1,788 of GenBank Accession No. XM_750661.2 encoding for the DHAD protein, a key enzyme for full virulence.


Andaluz et al. (2007)
Candida albicans
Regarding claims 1-2 and 4, Andaluz et al. teach on page 791, Table 2 that it was already a routine matter to design a ILV3 specific primer pair. 
Andaluz et al. teach forward and reverse primers (5’-ATGGCTATGGGAAGACACAACAGA-‘3 and 5’-AACGGCATTAGTAGAACCACCAGT-‘3) to target ILV3 gene sequence(s) of C. albicans.

Omitted from Brodgen et al. (US2011/0081348) and Oliver et al. (2012) (claims 1-3, 5-6, 8-12 and 57-58)
	Regarding claims 1-2 and 8-9, Brodgen et al. and Oliver et al. do not expressly teach detecting and distinguishing the amplification products to determine whether the sample contains a fungal/yeast infection. However, a detection/analysis of amplicons generated by PCR must be performed so as to screen for inhibitors of the ILV3 polynucleotide or inhibitors of the DHAD polypeptide and prevent fungi/yeast infection.

Regarding claim 3, Brodgen et al. and Oliver et al. do not teach an amplification of ILV3 target sequences from at least 3 species selected from Candida albicans, Candida dubliniensis, Candida tropicalis, Candida parapsilosis, Candida glabrata, Candida krusei, Candida guilliermondii, Candida auris, Aspergillus fumigatus, Aspergillus niger, Aspergillus flavus, Cryptococcus neoformans.

Regarding claim 5, Brodgen et al. and Oliver et al. do not teach using a common forward and reverse primer and/or common probe hybridizes to the ILV3 gene of at least 3 of the Candida species selected from Candida albicans, Candida dubliniensis, Candida tropicalis, Candida parapsilosis, Candida glabrata, Candida krusei, Candida guilliermondii, Candida auris and/or a common forward and reverse primer and/or common probe to at least 2 of the Aspergillus species selected from Aspergillus fumigatus, Aspergillus niger, Aspergillus flavus.

Regarding claim 6, Brodgen et al. and Oliver et al. do not teach a distinct primer pair and/or probes for at least 3 of the eight Candida species selected from Candida albicans, Candida dubliniensis, Candida tropicalis, Candida parapsilosis, Candida glabrata, Candida krusei, Candida guilliermondii, Candida auris; and/or 
a distinct primer pair and/or probes for at least 2 of the three Aspergillus species selected from Aspergillus fumigatus, Aspergillus niger, Aspergillus flavus.

Regarding claim 12, Brodgen et al. and Oliver et al. do not teach a blood sample as the human clinical sample.

Regarding claim 57, Brodgen et al. and Oliver et al. do not teach one or more amplification reactions using at least 3 ILV3-Candida specific primer pairs for targeting at least 3 of eight Candida species selected from Candida albicans, Candida dubliniensis, Candida tropicalis, Candida parapsilosis, Candida glabrata, Candida krusei, Candida guilliermondii, Candida auris or an optional melt curve for analysis for detecting and distinguishing the amplification products.

Regarding claim 58, Brodgen et al. and Oliver et al. do not teach one or more amplification reactions using at least 2 ILV3-Aspergillus specific primer pairs for targeting at least 2 of three Aspergillus species selected from Aspergillus fumigatus, Aspergillus niger, Aspergillus flavus or an optional melt curve analysis for distinguishing the amplification products.


Genbank Accession No. XM_716855.1 (Sept 30, 2016) and Accession No. NC_032093.1 (Sept 30, 2016), GenBank Accession No. XM_750661.2 (2005) 
GenBank teach a 1,770 bp nucleotide Candida sequence having the accession No. XM_716855.1 that is 100% identical to and indistinguishable from the 24 bp forward primer of Andaluz et al. at nucleotides 460 to 483 and also to the 24 bp reverse primer of Andaluz et al. at nucleotides 915 to 892.
GenBank teach a 1,190,845 bp nucleotide Candida sequence having the accession No. NC_032093.1 that is 100% identical to and indistinguishable from the 24 bp forward primer of Andaluz et al. at nucleotides 1,170,312 to 1,170,335 and also to the 24 bp reverse primer of Andaluz et al. at nucleotides 1,170,767 to 1,170,744.
	GenBank teach a 1,821 bp nucleotide Aspergillus sequence having the accession No. XM_750661.2 and comprising of a ILV3 nucleotide sequence based on primers (SEQ ID NOS: 74-75) of Brogden et al.

An et al. (2003)
Regarding primer and probe design as applied to obviousness of the claimed ILV3-specific primer pairs/probe of claims 1-12 and 57-58, An et al. teach at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007)
Regarding claims 1-12 and 57-58, SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

Klingspor et al. (2006)
Regarding claims 1-4 and 12, Klingspor et al. teach a real-time LightCycler assay for the detection and identification of Candida spp. and Aspergillus spp. nucleic acids of biopsy, blood and other bodily fluids and diagnosis of invasive candidiasis and aspergillosis (abstract and pg 751, left col., 1st and 2nd para of Discussion). 
Klingspor et al.’s assay provides oligonucleotide primers and probes derived from the DNA sequences of the 18S rRNA genes of various fungal pathogens (abstract). 
Regarding claim 5, The primers target a consensus sequence for a variety of fungal pathogens (pg 747, left col., section entitled “Primer and hybridisation probes for LightCycler-based amplification of Candida and Aspergillus DNA”). 
Regarding claims 6-7 and 10-11, Klingspor et al. teach genus-level probes and species-specific level probes were used as indicated below. 
Klingspor et al. teach a fluorophore labeled common Candida probe and common Aspergillus probe are for Candida spp. and Aspergillus spp. detection (pg 747, left col., section entitled “Primer and hybridisation probes for LightCycler-based amplification of Candida and Aspergillus DNA”). 
A sample that is Candida-positive is typed further to species level using five Candida species-specific probes i.e. C. albicans, C. glabrata, C. tropicalis, C. parapsilosis C. krusei (abstract and pg 747, left col., all text of section entitled “Primer and hybridisation probes for LightCycler-based amplification of Candida and Aspergillus DNA”). 
The species-specific probes are labeled at the 5’ end with LightCycler Red640 fluorophore and at 3’ end, with fluorescein. These probes bind within the variable areas of the gene (pg 747, left col., section entitled “Primer and hybridisation probes for LightCycler-based amplification of Candida and Aspergillus DNA”). 
Klingspor et al. teach species-specific Aspergillus probe detect A. fumigatus, A. flavus, A. niger, A. versicolor, A. terreus, A. nidulans, A. glaucus and A. clavatus (pg 747, left col., section entitled “Primer and hybridisation probes for LightCycler-based amplification of Candida and Aspergillus DNA”).
Regarding claims 8-11, Klingspor et al. teach melting curve analysis (pg 747, right col., 2nd para of section entitled “PCR amplification and detection”).

Harmal et al. (2006) (claims 1, 5, 7-11, 57-58)
Regarding claims 1 and 57-58, Harmal et al. teach it already a matter of routine practice in the art to perform a species-specific simplex and a multiplex PCR assay for the identification of three Candida species namely C. albicans, C. parapsilosis and C. tropicalis in a human blood sample (abstract and pg 12897, Table 2 and pg 12902, 2nd para of left col). 
Regarding claims 7-11, Harmal et al. teach primers derived from the phospholipase B gene (PLB) for highly specific species identification (abstract and pg 12896, right col., section entitled “Designing the specific primer from PLB gene” and pg 12898, Table 3). Harmal et al. teach amplicons sized 110 bp, 271 bp and/or 501 bp detected by electropheresis (pg 12899, Fig. 2 and pg 12900, Figs. 3-4 and pg 12901, Fig. 5 and pg 12898, Table 3).
Regarding claim 5, Harmal et al. teach amplification using universal ITS1 and ITS4 primers (pg 12896, right col., section entitled “DNA extraction and PCR amplification” and pg 12897, right col., 1st para of Results and pg 12898, Fig. 1).

Obviousness rationale
It would have been prima facie obvious to an ordinary skilled artisan, before the effective filing date of the instant invention, to select the ILV3 gene of a fungi/yeast for designing specific primers and/or probe because Brogden et al. and Oliver et al. teach the ILV3 gene, is a gene that is not present in humans, and useful for detecting fungal/yeast infection or inhibitor agents for treating fungi/yeast infections (para [0096]-[0098] of Brodgen et al.). Further, Oliver et al. teach ILV3 gene as encoding the essential DHAD protein which promotes full virulence in Aspergillus.

The ordinary skilled artisan would have readily being apprised of how to make additional ILV3-specific primer(s) and/or probe(s) that are suitable to selectively amplify at target sequence(s) of Candida albicans sequence having the GenBank Accession No. XM_716855.1 and/or target sequence(s) of Aspergillus sequence having the GenBank Accession No. NC_007195.1 using design guidance gleaned from An et al., SantaLucia et al., Brodgen et al. and Andaluz et al. (2007) and teachings from Harmal et al. and Klingspor et al. who designed a chosen number of Universal (genus-level) for Candida and/or Aspergillus spp. as well as species-specific primers or species-specific probes to distinguish select target sequence of distinct Candida species or Aspergillus species.
The ordinary skilled artisan would have been readily apprised to design and use primers/probes that are useful for real-time Lightcycler and melting curve analysis in a manner as shown by Klingspor et al. or primers/probes that are useful for generating amplification products that are resolvable by electrophoresis for unambiguous characterization of the nucleic acids at the genus level or at the specie level in a clinical sample in a manner as shown by Harmal et al.
The ordinary skilled artisan would have had a reasonable expectation at amplifying and/or detecting fungal/yeast infections using ILV3 -specific universal and specific-species Candida or Aspergillus primer pairs and probes since SantaLucia et al. elaborates that sequences casually designed for use as primers/probe(s) are generally successfully at hybridizing, amplifying and/or detecting, particularly when further optimized as taught by SantaLucia and use them to perform an amplification of an ILV3 target sequence that is present in the human clinical sample and to determine whether yeast/fungal nucleic acids causative of infection are present in the human clinical sample.
Thus, in view of the teachings of the Brodgen et al. (2011), Oliver et al. (2012), Andaluz et al. (2007), GenBank, An et al. (US2003/0050470) and Santa Lucia (2007), Klingspor et al. and Harmal et al., the instant claims 1-12 and 57-58 are prima facie obvious over all of the teachings of the prior art.

Claims 13, 44 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Brodgen et al. (US2011/0081348: previously cited) in view of Oliver et al. (2012, PLoS ONE. 2012;7(9) e43559., pp 1-11: previously cited), Andaluz et al. (2007, Fungal Genetics and Biology, 44(8), pp.789-798: previously cited), Candida sequence having the GenBank Accession No. XM_716855.1 (first submitted Sept 30, 2016: newly cited), Candida sequence having the GenBank Accession No. NC_032093.1 (first submitted Sept 30, 2016: newly cited), Aspergillus sequence having the GenBank Accession No. NC_007195.1 (May 2005: newly cited), Aspergillus sequence having the GenBank Accession No. XM_750661.2 (May 2005: newly cited), An et al. (US2003/0050470: previously cited), SantaLucia et al. (2007, HumanaPress: pp 3-33: previously cited), Klingspor et al., (2006, Clin microbiology and infection, 12(8), pp.745-753: newly cited) and Harmal et al., (2012, African Journal of Biotechnology, 11(65), pp.12895-12902: newly cited), and further in view of Polansky et al (US2004/0023207: newly cited).

The teachings of Brodgen et al. (US2011/0081348) and Oliver et al. (2012), Andaluz et al. (2007), GenBank, An et al., SantaLucia et al., Harmal et al., Klingspor et al. are provided in the rejection above.

Regarding claims 13 and 53, none of these references teach a collection of eight ILV3-specific Candida spp. primer pairs or probes or a collection of three ILV3-specific Aspergillus spp. primer pairs or probes.

Regarding claims 44 and 53, none of the references teach a collection/kit comprising eight Candida species-specific ILV3-targeting primers pairs or eight Candida species-specific ILV3 targeting probes for hybridizing the ILV3 gene of C. albicans, Candida dubliniensis, C. tropicalis, C. parapsilosis, C. glabrata, C. krusei, C. guilliermondii, and C. auris. 
None of the references teach a collection/kit comprising three Aspergillus species-specific ILV3 targeting primers pairs or three Aspergillus species-specific ILV3 targeting probes for hybridizing the ILV3 gene of Aspergillus fumigatus, Aspergillus niger, Aspergillus flavus.

Regarding claim 53, none of the references teach a kit comprising the collection of eight ILV3-specific primer pairs and eight probes to C. albicans, Candida dubliniensis, C. tropicalis, C. parapsilosis, C. glabrata, C. krusei, C. guilliermondii, and C. auris or a collection of three -specific primer pairs and eight probes to Aspergillus fumigatus, Aspergillus niger, Aspergillus flavus.
However, Polansky (US 2004/0023207) teach (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures”.

Obviousness rationale
The collection(s) consisting the Candida spp. ILV3 primers and probes, or Candida species-specific ILV3 targeting primers and probes; and/or Aspergillus spp. ILV3 primers and probes, or Aspergillus species-specific ILV3 targeting primers and probes are prima facie obvious over the cited references, before the effective filing date of the invention, because Brodgen et al. and Oliver already teach that the ILV3 gene of Aspergillus and Candida are a key target sequence that encodes full virulence and constitute a key target for unambiguous screening and detection of fungal/yeast infection in a human clinical sample and/or screening for inhibitors of fungal/yeast infection. Further, Brodgen et al. and Andaluz et al. already made a ILV3-targeting primer pair for specific detection of A. fumigatus and C. albicans, respectively. 
The collections of sequences encompassed by the claims, are within the skill of the ordinary skilled artisan to make with a reasonable expectation of success, and to place together into a container for the convenience of having a standard set of primers and probes to select from and use, reproducibly.
Regarding making additional primer and/or probe than the primers taught by Brodgen et al. and Andaluz et al., Brodgen et al. teach known ILV3 sequence in para [0043] to be selected from to make detection agents, and even bioinformatic methods to find the DHAD or ILV3 sequences of unknown microorganisms. Further, GenBank teach many other known ILV3 sequences including the ILV3 sequence of a species of Candida and a species of Aspergillus (i.e. Accession Nos. XM_716855.1 and XM_750661.2). With the primer and probe design guidelines gleaned from Brodgen et al., Andaluz et al., An et al., SantaLucia et al., the making of a collection of Candida ILV3-species-specific primer pairs and probes and a collection of Aspergillus ILV3-species-specific primer pairs and probes, would have been within the skill of the ordinary skilled artisan in the same manner that Harmal et al. and Klingspor et al. were able to design suitable detection primers and probe of other key target nucleotide sequences of Candida and/or Aspergillus and tailor these sequences for electrophoresis or by labeling them with fluophores for a melting curve analysis.
In view of the teachings of the Brodgen et al. (2011), Oliver et al. (2012), Andaluz et al. (2007), GenBank, An et al. (US2003/0050470) and Santa Lucia (2007), Klingspor et al. and Harmal et al. and Polansky et al., the instant claims 13, 44 and 53 are also prima facie obvious.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A. OYEYEMI/Examiner, Art Unit 1637                         

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637